DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to a battery assembly.
Group II, claim(s) 17-20, drawn to an electrochemical device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the battery assembly according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Roh (US 2014/0127550 A1).  

Roh discloses a battery assembly (“battery cell stack 100a”; [0061]), comprising: a first end (Fig. 1; element 140c or 140a); a first cell (Fig. 2; element 100) comprising a first tab and a second tab (Fig. 1 and 2); and a second cell (Fig. 2; element 101) stacked with the first cell ([0061]; Fig. 3), wherein the second cell (Fig. 3) comprises a third tab and a fourth tab (Fig. 3); wherein the first cell (100) and the second cell (101) are electrically connected to form a first series tab assembly ([0061]) by connecting the first tab or the second tab to the third tab or the fourth tab (Fig. 3),

the second tab (Fig. 3) comprises a first portion extended from a body of the first cell (Fig. 3; portion of tab that directly extends from the cell body) in a direction substantially parallel to a length direction of the first cell (Fig. 3), and a second portion (Fig. 3; portion of the tab that is bent) extended from an end of the first portion of the second tab (Fig. 3), and substantially perpendicular to the first portion of the second tab (Fig. 3); the third tab (Fig. 3) comprises a first portion (Fig. 3; portion of tab that directly extends from the cell body) extended from a body of the second cell (Fig. 3) in a direction substantially parallel to a length direction of the second cell, and a second portion (Fig. 3; portion of the tab that is bent) extended from an end of the first portion of the third tab (Fig. 3), and substantially perpendicular to the first portion of the third tab (Fig. 3); 

the second portion of the second tab (Fig. 3) and the second portion of the third tab (Fig. 3) are stacked and electrically connected (Fig. 3; element 150); and the battery assembly further comprises a first insulator (Fig. 1; element 160), at least covering the first end (140c) and being located in a gap of the first series tab assembly at the first end (Fig. 3).


    PNG
    media_image1.png
    398
    498
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    605
    499
    media_image2.png
    Greyscale

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728